Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered on or about September 17, 2000, which granted plaintiffs’ motion for summary judgment as against defendant Mid-Westchester Construction Group, denied MidWestchester’s cross motion for summary judgment on the third-party complaint, and granted the cross motion of defendant and third-party defendant Campos for summary judgment dismissing the complaint and third-party complaint insofar as asserted against him, unanimously modified, on the law, to deny plaintiffs’ motion for summary judgment, and upon a search of the record, to deny the cross motion of third-party defendant Campos for summary judgment, and otherwise affirmed, without costs.
The Supreme Court erred in granting summary judgment in favor of plaintiffs and Campos as material issues of fact exist, inter alia, regarding the proximate cause of plaintiff Harold Thompson’s injury (see, CPLR 3212) and whether, Campos, as contract vendee, acted as an agent of the general contractor and owner Mid-Westchester (see, Mordkofsky v V.C.V. Dev. Corp., 76 NY2d 573, 576-577). Concur — Tom, J.P., Rosenberger, Rubin, Buckley and Marlow, JJ.